DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-12, 15, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.
Claim 14 is also withdrawn by the Examiner as being directed to a nonelected species.  Applicant states that figures 1-5 are more of genus than a species as outlined in the restriction requirement.  It is understood that Figure 1 illustrates the entire rack system but figures 1-5 are only directed to the platform (18) that is not a mobile platform.  Applicant’s elected species of figure 9 even states in the description ([0034]) “…mobile elevated platforms that can be substituted for the elevated storage platforms of FIG. 1” and as such it is held that these are separate species of rack/platform systems.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said plurality of supports" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 16-17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fenwick et al. (US 5,148,889).
Regarding claim 1, Fenwick et al. (hereafter “D1”) discloses a movable storage assembly (overhead package retrieval system 10) comprising: first and second mobile storage units (shelving units 11, 11b), wherein said first mobile storage unit is laterally movable towards and away from said second storage unit (shelving units are capable of being moved – i.e. not permanently affixed to the ground); and a platform (12) movably coupled to said first mobile storage unit and configured to be selectively disposed and coupled between said first and second mobile storage units (col. 3, lines 4-18); wherein said platform is configured to move 
Regarding claim 2, D1 discloses further comprising a first set of rollers (16) mounted along said first mobile storage unit and a second set of rollers (16a) mounted along said second mobile storage unit (mounted in tracks 17/17a ), wherein said platform in the deployed or installed position is supported at said first and second sets of rollers and is movable along said first and second sets of rollers in a longitudinal direction (col. 3, lines 11-13).
Regarding claims 16-17, in addition to the discussion of claims 1-2, D1 discloses a first guide rail (40) along said first mobile storage unit and a second guide rail (40a) along said second mobile storage unit.
Regarding claim 20, as best understood, D1 discloses a plurality of supports (axles 13 and supports 14/axle 15) comprising a downwardly-extending longitudinal side edge at each side of said platform (figures 1, 6), wherein each of said guide rails is configured to receive and guide a respective one of said longitudinal side edges as said platform moves longitudinally along and between said first and second mobile storage units.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick et al. (US 5,148,889).
Regarding claim 3, D1 does not disclose wherein said platform comprises first and second platform sections aligned in longitudinal arrangement, wherein said first platform section is selectively coupleable to said second platform section.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to add a second platform unit identical to that disclosed in D1, in the case of a large rack/system, and since it would require a mere duplication of parts.  As modified, comprising two platforms, if/when the platforms were brought into abutting contact they would be coupled and the limitations would be met.

Regarding claim 18, D1 discloses wherein each of said first and second guide rails (40, 40a) is vertically repositionable along said first and second mobile storage units (inherently attached at a chosen height – figure 1), and wherein said platform comprises a plurality of selectively interconnectable platform sections (as discussed per claim 3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick et al. (US 5,148,889) in view of Scott (US 2,551,345).
Regarding claim 4, D1 discloses further comprising a ladder (29) for accessing said first platform section. D1 does not teach wherein said ladder comprises a plurality of hooks in vertically spaced arrangement, and wherein said first platform section has a first end portion that defines an opening for selectively receiving one of said hooks.
Scott discloses a ladder or portable stairway (figure 1) comprising vertically spaced hooks (44) and (rear edge of step 16) for attachment to a mounting surface or object (col. 2, lines 18-21).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the ladder of D1 with a removable ladder as taught by Scott with adding receiving opening(s) in the platform, for use when desiring less complexity and weight on the platform and a removable ladder for selective access. 


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PATRICK D HAWN/Primary Examiner, Art Unit 3631